Exhibit 24(b)(8.117) FIRST AMENDMENT TO RULE 22C-2 AGREEMENT This First Amendment dated as of December 21,2009 by and between Janus Services LLC, Janus Distributors LLC, Janus Capital Management LLC, and Janus Aspen Series (collectively the Fund Agent) relating to the funds listed on Schedule A of the Agreement (the Funds) and ING Life Insurance and Annuity Company, ING USA Annuity and Life Insurance Company, ReliaStar Life Insurance Company, ReliaStar Life Insurance Company of New York, Security Life of Denver Insurance Company, (individually an Intermediary and collectively the Intermediaries) is made to the Rule 22c-2 Agreement dated as of April 16, 2007 and effective October 16, 2007 (the Agreement). Terms defined in the Agreement are used herein as therein defined. WHEREAS , the parties wish to add ING National Trust as a party to the Agreement; and WHEREAS , ING National Trust is an Intermediary as defined under Rule 22c-2 of the Investment Company Act of 1940, as amended;(Rule 22c-2) and WHEREAS , ING National Trust desires to comply with the requirements of Rule 22c-2 and the provisions of the Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. ING National Trust is hereby added to the Agreement as an additional Intermediary and all provisions relating to an Intermediary or Intermediaries in the Agreement are hereby amended to include ING National Trust. 2. Except as modified hereby, all other terms and conditions of the Agreement shall remain in full force and effect. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed to be an original, but all of which together shall constitute one and the same Amendment. IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date first written above. ING National Trust ING Life Insurance and Annuity Company By: /s/ Jacqueline Salamon By: /s/ Jacqueline Salamon Name Jacqueline Salamon Name Jacqueline Salamon and Title: Authorized Representative and Title: Authorized Representative ING USA Annuity and Life Insurance ReliaStar Life Insurance Company Company By: /s/ Jacqueline Salamon By: /s/ Jacqueline Salamon Name Jacqueline Salamon Name Jacqueline Salamon and Title: Authorized Representative and Title: Authorized Representative ReliaStar Life Insurance Company of New Security Life of Denver Insurance Company York By: /s/ Jacqueline Salamon By: /s/ Jacqueline Salamon Name Jacqueline Salamon Name Jacqueline Salamon and Title: Authorized Representative and Title: Authorized Representative Janus Services LLC Janus Distributors LLC By: /s/ Russell P. Shipman By: /s/ Russell P. Shipman Name Russell P. Shipman Name and Russell P. Shipman and Title: SVP & Managing Director Title: SVP & Managing Director Janus Aspen Series Janus Capital Management LLC By: /s/ Stephanie Grauerholz-Lofton By: /s/ Russell P. Shipman Name Stephanie Grauerholz-Lofton Name Russell P. Shipman and Title Vice President and Title SVP & Managing Director 2
